Citation Nr: 0311849	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-22 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left ankle, the medial and lateral malleoli 
with arthritis, currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for a right shoulder 
disorder, secondary to the service-connected left ankle 
disorder. 

3.  Entitlement to service connection for pseudofolliculitis 
barbae. 

4.  Entitlement to an effective date earlier than June 10, 
1999, for the grant of service connection for degenerative 
arthritis of the lumbosacral spine. 

5.  Entitlement to an effective date earlier than August 1, 
2000, for the award of an annual clothing allowance.




REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from June 21, 1976 to 
July 31, 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In 
June 1999, the RO denied the veteran's claim for an increased 
rating for his service-connected left ankle disorder.  In 
November 1999, the RO determined he was eligible for a 
clothing allowance as of August 1, 2000.  In January 2000, 
the RO granted his claim for service connection for 
degenerative arthritis of his lumbosacral spine and assigned 
a 10 percent rating effective from June 10, 1999.  The RO, 
however, denied his claim for service connection for 
pseudofolliculitis barbae.  Subsequently, in March 2002, the 
RO also denied his claim for service connection for a right 
shoulder disorder.  He perfected timely appeals to the 
denials of service for pseudofolliculitis barbae and a right 
shoulder disorder, as well as to the effective dates assigned 
to the grant of service connection for degenerative arthritis 
of the lumbosacral spine and annual clothing allowance.  

Unfortunately, the Board must REMAND the claim seeking a 
higher rating for the left ankle disorder.  The Board also 
must REMAND another claim, not currently on appeal, seeking a 
higher rating for the degenerative arthritis in the 
lumbosacral spine.  See Manlincon v. West, 12 Vet. App. 238 
(1999).


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claims and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the 
available medical evidence is sufficient for a determination 
of the claims addressed in this decision.  

3.  A right shoulder disorder, to include tendonitis, was 
first diagnosed approximately 24 years after service 
discharge, and competent medical evidence does not establish 
that a right shoulder disorder was caused or worsened by 
either service or the service-connected left ankle disorder.  

4.  The service medical records are silent for symptoms, 
treatment or a diagnosis referable to pseudofolliculitis 
barbae, and there is no competent medical evidence of record 
confirming the veteran has a current skin condition diagnosed 
as pseudofolliculitis barbae.  

5.  The veteran's initial claim for service connection for a 
back disorder was received on June 10, 1999, more than one 
year after he was separated from active service.  

6.  An application for annual clothing allowance was received 
on October 13, 1999, and there was no pending claim prior to 
the formal application.  


CONCLUSIONS OF LAW

1.  The veteran's right shoulder disorder was not incurred in 
or aggravated by active military service, nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002).  

2.  Pseudofolliculitis barbae was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

3.  The criteria have not been met for an effective date 
prior to June 10, 1999, for service connection for a back 
disorder.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2002).  

4.  The criteria are met for an effective date of August 1, 
1999, but no earlier, for the award of an annual clothing 
allowance,.  38 U.S.C.A. §§ 1162, 5101 (West 2002); 38 C.F.R. 
§ 3.810 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a 
duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  For example, 
the discussions in the June 1999 rating decision, the July 
1999 statement of the case, the November 1999 supplemental 
statement of the case, the January 2000 rating decision, the 
January 2000 statement of the case, the April 2000 statement 
of the case, the March 2002 rating decision, and the January 
2003 statement of the case informed the veteran of the 
information and evidence needed to substantiate the claims 
and complied with the VA's notification requirements.  
Additionally, letters dated in March, April and September 
2001 from the RO informed the veteran of the enactment of the 
VCAA; VA's duty to notify; VA's duty to assist in obtaining 
evidence; what the evidence must show for entitlement; when 
and where to send pertinent information; what VA has done to 
assist the claims; and how to contact VA for additional 
assistance.  Specifically, the RO informed him that it would 
obtain any VA or other Federal records that he identified.  

Those documents listed above, especially when considered 
collectively, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  The RO also apprised the veteran of the 
applicable laws and regulations in the statement of the case 
and supplemental statement of the case.  And the basic 
requirements for establishing service connection for a right 
shoulder disorder, pseudofolliculitis barbae, and his 
entitlement to an earlier effective date for the assignment 
of a higher rating for his back disorder and annual clothing 
allowance have remained unchanged-despite the change in the 
law with respect to the preliminary duties to notify and 
assist.  The Board finds, then, that VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  Additionally, the RO attempted to obtain all 
relevant evidence identified by the veteran as to his 
service-connected disability.  The Board is not aware of any 
relevant evidence that has not been obtained.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, no further assistance 
to the veteran with the development of evidence is required 
for this claim.  


II.  Factual Background

The veteran's service medical records, including his 
enlistment examination of May 1976 and his separation 
examination of July 1976, are completely silent with respect 
to any complaints, findings or diagnoses of a right shoulder 
disorder or pseudofolliculitis barbae.  Clinical evaluation 
of the skin and shoulder was normal at the time of the 
veteran's July 1976 separation examination.  Service medical 
records do reflect that the veteran fell and sprained his 
left ankle, and he was given a physical profile for left 
ankle fracture.  

By a rating action in February 1977, the RO established 
service connection for old healed fracture of the tip, left 
medial malleolus; a 10 percent disability rating was 
assigned, effective August 1, 1976.  The veteran was informed 
of that decision by letter dated February 16, 1977.  

Post-service medical records dated from December 1976 to 
November 1978, including private as well as VA treatment 
reports, reflect clinical evaluation and treatment primarily 
for chronic left ankle pain.  A private hospital report dated 
in December 1976 noted that the veteran was given a short leg 
cast and crutches.  During a clinical visit in March 1977, it 
was noted that the veteran was asked to furnish a shoe to 
which the Klenzak brace would be attached; however, a special 
shoe was not indicated.  In a statement in support of claim, 
received in October 1978, the veteran requested an increased 
rating for his left ankle disorder; he indicated that he 
underwent surgery on the left ankle in July and his doctor 
wished to place a brace on the ankle.  These records do not 
reflect any complaints, clinical findings or diagnoses of a 
right shoulder disorder or a back disorder.  

The claims folder is devoid of any medical records during the 
period from November 1978 to May 1999, at which time the 
veteran filed a claim for an increased rating for his left 
ankle disorder.  Submitted in support of the claim were VA 
outpatient treatment reports dated from February to May 1999, 
which reflected ongoing clinical evaluation and treatment for 
chronic left ankle pain.  The records are negative for any 
complaints or findings of a right shoulder or a back 
disorder.  

In another statement in support of claim (VA Form 21-4138), 
received June 10, 1999, the veteran requested service 
connection for a back disorder.  Submitted in support of his 
claim were VA treatment records dated from April 1999 to 
August 1999, which showed treatment for complaints of low 
back pain.  During a clinical visit in May 1999, it was noted 
that the veteran complained of back pain of approximately 
nine months duration; he had no initial trauma to the back, 
but he complained of lower back pain, which radiated down his 
lateral left thigh down to his ankle.  It was noted that x-
rays showed diffuse degenerative changes in the lumbar spine.  
During a subsequent visit in June 1999, the veteran indicated 
that the lower back pain had been going on for 20 years, and 
that it had become worse over the past year or so.  MRI 
revealed degenerative changes in the lower back.  

The veteran was afforded a VA examination in September 1999, 
at which time he reported having had intermittent low back 
pain since the inservice accident in which he sustained a 
sprained ankle.  He noted that the pain was located across 
his lower back, without radiation to the lower extremities; 
the pain was reported intensified by walking, and relieved by 
nothing.  Following a physical examination, the veteran was 
diagnosed with mild degenerative changes, L1-L4.  The 
examiner stated that it was as likely as not that the 
veteran's back condition was related to the left ankle 
condition or to the accident that caused both.  

Of record is an application for annual clothing allowance, VA 
Form 21-8678, dated October 11, 1999, wherein the veteran 
indicated that he required a metal brace due to a fractured 
left ankle.  The application was received at the RO on 
October 13, 1999.  By letter dated in December 1999, the 
veteran was informed that he was eligible for clothing 
allowance, effective August 1, 2000.  Subsequently, by a 
rating action in January 2000, the RO granted service 
connection for degenerative arthritis of the lumbosacral 
spine, effective June 10, 1999.  

Received in March 2001 were VA outpatient treatment reports 
dated from April 2000 to November 2000, which show that the 
veteran was seen on a regular basis at a pain clinic for 
evaluation of chronic low back and right shoulder pain.  
In July 2000, the veteran was seen for a physical therapy 
consultation, at which time it was noted that he presented 
with symptoms consistent adhesive capsulitis of the right 
shoulder and supraspinatus/biceps tendonitis.  A treatment 
report dated in November 2000 reflects a diagnosis of right 
shoulder rotator cuff tendonitis.  In a medical statement, 
dated in January 2002, the Chief of Orthopedic surgery 
indicated that shoulder MRI films revealed findings 
suggestive of rotator cuff tendonitis without evidence of 
focal tear; there was also minor AC joint degeneration.  
A treatment plan was recommended.  Medical records dated from 
January to May 2002 reflect findings of low back pain and 
right shoulder tendonitis.  

III.  Legal Analysis-Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service- 
connected disability. In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability, which 
would exist without such aggravation.  38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).  

When service connection is claimed on a secondary basis, 
there must be evidence of a service-connected disability 
rather than disease or injury during service.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  Also, there must be evidence 
that causally links the disability at issue to the service-
connected disability.  Further, the evidence of a connection 
must be competent, i.e., an opinion of a medical professional 
who has the necessary training and expertise to make this 
determination.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Determinations of service connection are based on a review of 
the entire record.  38 C.F.R. § 3.303 (2002).  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that "[I]n order to prevail on the issue of service 
connection . . . there must be medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson at 253; see also Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

A.  Service Connection for a Right Shoulder Disorder

The veteran is service-connected for residuals of a fracture 
of the left ankle with arthritis.  He contends that he 
currently has tendonitis of the right shoulder as a result of 
his service-connected disability of the left ankle.  

In the case at hand, the veteran's service medical records 
are negative for complaints or findings related to a right 
shoulder disorder.  The post-service medical records were 
also devoid of any complaints or findings of a right shoulder 
disorder until April 2000, at which time it was noted that 
the veteran had tendonitis of the right shoulder with mild 
impingement.  In a medical statement dated in January 2002, 
a VA medical examiner reported that MRI studies revealed 
findings suggestive of rotator cuff tendonitis without 
evidence of focal tear; there was also minor AC joint 
degeneration.  However, the VA examiner did not provide an 
opinion directly addressing the etiology of the currently 
diagnosed right shoulder disorder.  Moreover, the veteran has 
not presented, or indicated the existence, of any 
medical opinion directly addressing the etiology of the 
veteran's current right shoulder disorder.  

While the Board does not doubt the sincerity of the veteran's 
belief that he suffers from a right shoulder disorder that is 
related to either an injury sustained in service or his 
service-connected residuals of a fracture of the left ankle, 
as a layperson, he is not competent to render an opinion on a 
medical matter, such as a diagnosis or opinion as to etiology 
of a disability.  Hence, his assertions in this regard have 
no probative value.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, the Board's 
decision must be based upon competent medical evidence.  In 
this case, however, there is no competent medical evidence to 
establish that the veteran's right shoulder disorder, 
diagnosed almost thirty years after service, was caused or is 
worsened by either service or a service- connected 
disability.  As such, the criteria for a grant of service 
connection for a right shoulder disorder, on either a direct 
or secondary basis, have not been met.  
See 38 C.F.R. §§ 3.303, 3.310.  

Under these circumstances, the Board must conclude that the 
claim for service connection for a right shoulder disorder, 
on either a direct or secondary basis, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  

B.  Service Connection for Pseudofolliculitis Barbae

The veteran contends that he suffers from pseudofolliculitis 
barbae.  He maintains that he developed a skin problem in 
service as a result of shaving and was placed on profile; he 
was unable to shave in service and he still cannot shave 
today.  The veteran reported that shaving caused bumps to 
bleed and scab.  However, the service medical records do not 
reflect that the veteran was ever treated for a skin 
disorder.  In fact, at his separation examination in July 
1976, clinical evaluation of the skin was reported to be 
normal.  

As the record stands, there is no medical evidence 
demonstrating that the veteran currently suffers from 
pseudofolliculitis barbae.  Significantly, the Board observes 
that the claims file simply does not include any medical 
diagnosis of any current skin disorder, diagnosed as 
pseudofolliculitis.  A medical examination or other medical 
evidence that shows that the veteran currently suffers from a 
claimed disability is a fundamental prerequisite for 
establishing service connection.  Thus, the Board finds that 
there is no competent evidence of pseudofolliculitis barbae, 
and therefore service connection must be denied.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence of 
proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

Although the veteran has asserted that he has 
pseudofolliculitis barbae as a result of service, he does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for pseudofolliculitis barbae, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  

IV.  Earlier Effective Date-Service Connection for a Back 
Disorder

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002).  This statutory provision is implemented by a 
regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  The date of entitlement to an award of 
service connection will be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2002).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151 (2002).  A claim is a formal or 
informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2002).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, 
a Member of Congress, or some person acting as next friend of 
a claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155 (2002).  See Norris v. West, 12 Vet. App. 413, 
421 (1999), distinguishing between an original claim and a 
claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization, under 
38 C.F.R. § 3.157 (2002).  

Based upon a complete review of the evidence on file, the 
Board finds that the effective date of June 10, 1999, is the 
earliest effective date assignable for service connection for 
degenerative arthritis of the lumbosacral spine, as a matter 
of law.  The date of receipt of the veteran's original claim 
seeking service connection for this disorder was more than 
one year after his separation from service in July 1976.  
Although he filed a claim for other disorders in August 1976 
and March 1977, he first initiated a claim for a back 
disorder in June 1999.  Accordingly, the applicable 
regulation dictates that the effective date is the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

Although the veteran contends that his back disorder should 
be retroactively service connected back to 1996, there is no 
evidence on file, identifying the benefit sought, which 
satisfies the requirements for an informal claim for service 
connection.  See 38 C.F.R. § 3.155.  In addition, during a VA 
examination in September 1999, the veteran reported 
intermittent low back pain since the inservice injury in 
1975; however, there is simply no evidence of a written 
communication seeking service connection for a back disorder 
on file prior to the date of receipt of the formal claim.  38 
C.F.R. § 3.1(p).  In fact, a medical report form dated in May 
2002 noted that the veteran was diagnosed with low back pain; 
the onset date was reported to be 1999.  Accordingly, the 
veteran has been awarded the earliest effective date provided 
by law.  As the applicable law and regulatory provisions are 
clear on the issue at hand, the Board concludes that the 
veteran's claim of entitlement to an effective date prior to 
June 10, 1999, for a grant of service connection for 
degenerative arthritis of the lumbosacral spine must be 
denied.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400.


D.  Earlier Effective Date for Grant of an Annual Clothing 
Allowance

Under the applicable criteria, a veteran who has a service-
connected disability is entitled, upon application therefor, 
to an annual clothing allowance as specified in 38 U.S.C.A. 
§ 1162.  The annual clothing allowance is payable in a lump 
sum, and the following eligibility criteria must also be 
satisfied: (1) a VA examination or examination report from a 
private physician as specified in 38 C.F.R. § 3.326(c) 
discloses that the veteran wears or uses certain prosthetic 
or orthopedic appliances which tend to wear or tear clothing 
(including a wheelchair) because of such disability; or (2) 
the Chief Medical Director or designee certifies that because 
of the use of a physician-prescribed medication for a skin 
condition which is due to the service-connected disability, 
irreparable damage is done to the veteran's outer garments.  
38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).  

Effective August 1, 1972, the initial lump-sum clothing 
allowance is due and payable for veterans meeting the 
eligibility requirements of paragraph (a) of this section as 
of that date. Subsequent annual payments for those meeting 
the eligibility requirements of paragraphs (a) of this 
section will become due on the anniversary date thereafter, 
both as to initial claims and recurring payments under 
previously-established entitlement.  38 C.F.R. § 3.810(b).  

Except as provided in paragraph (c)(2) of this section, the 
application for clothing allowance must be filed within 1 
year of the anniversary date (1 August) for which entitlement 
is initially established, otherwise, the application will be 
acceptable only to effect payment of the clothing allowance 
becoming due on any succeeding anniversary date for which 
entitlement is established, provided the application is filed 
within 1 year of such date.  The 1-year period for filing 
application will include the anniversary date and terminate 
on July 31 of the following year.  38 C.F.R. § 3.810(c)(1).  

Where the initial determination of service connection for the 
qualifying disability is made subsequent to an anniversary 
date for which entitlement is established, the application 
for clothing allowance may be filed within 1 year from the 
date of notification to the veteran of such determination.  
38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(c)(2).  

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
the Secretary.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his duly-authorized representative, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a).  

In this case, the veteran has requested payment of a VA 
clothing allowance prior to August 2000, which benefit was 
awarded from that time based on receipt of his original claim 
for that benefit in October 1999.  

As noted above, the regulation provides that the 1-year 
period for filing application will include the anniversary 
date and terminate on July 31 of the following year.  Since 
the veteran filed the claim in October 1999, he filed within 
one year of the anniversary date (from August 1, 1999 through 
July 31, 2000).  Consequently, he is eligible to receive the 
clothing allowance effective from August 1, 1999.  However, 
in view of the uncontroverted fact that he filed no claim for 
a VA clothing allowance prior to October 1999, he is not 
entitled to an effective date prior to August 1999 for 
payment of such benefit.

The veteran, through his representative, has argued that his 
October 1978 claim for an increased rating for his service-
connected left ankle disorder should be construed as an 
informal claim for a clothing allowance, and that evidence 
submitted in connection with that claim also reasonably 
raised a claim for a clothing allowance.  However, the Board 
finds that nothing in the veteran's October 1978 statement 
requesting an increased rating or in the VA treatment 
reports, dated from March 1978 through November 1978, may be 
reasonably construed as an informal claim for a clothing 
allowance, inasmuch as no language therein identified a 
clothing allowance as a benefit sought or otherwise indicated 
an intent to apply for that benefit.  Moreover, while there 
treatment records noted that the veteran wore an ankle brace, 
there was no indication in either of those statements that an 
ankle brace wore out or tore the veteran's clothing.  In this 
regard, the Board has also reviewed the complete evidence of 
record in the claims folder from the veteran's original 
August 1976 claim for service connection for an ankle 
disorder to October 1999, and finds that no statement therein 
by or on behalf of the veteran may be reasonably construed as 
a formal or informal claim for a clothing allowance prior to 
the formal claim for that benefit received by the RO in 
October 1999.  

The mere fact that the veteran wore an ankle brace for his 
service-connected left ankle disorder and that this was noted 
in several medical records contained in the claims folder 
prior to October 1999 may not reasonably be construed as 
triggering any duty on the part of the VA to notify the 
veteran of his right to file a claim for a clothing 
allowance, eligibility for which benefit is contingent upon 
medical evidence that establishes the additional fact that 
such brace wore out or tore his clothing.  The plain language 
of 38 C.F.R. § 3.810 providing for a clothing allowance 
specifically states that a veteran with a qualifying 
disability is entitled to such benefit only upon application 
therefor - language which is consistent with the requirements 
of 38 U.S.C.A. § 5101(a) and 38 C.F.R. § 3.151(a) that a 
specific claim in the form prescribed by the VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by the VA.  
The applicable law and regulations clearly make it the 
veteran's responsibility to initiate a claim for a VA 
clothing allowance if he seeks that benefit.  In this case, 
there was no claim for clothing allowance prior to October 
1999.  


ORDER

The claim for service connection for a right shoulder 
disorder is denied.  

The claim for service connection for pseudofolliculitis 
barbae is denied.  

The claim for an effective date earlier than June 10, 1999, 
for the grant of service connection for degenerative 
arthritis of the lumbosacral spine, is denied.  

An earlier effective date of August 1, 1999, is granted for 
the annual clothing allowance.  


REMAND

The veteran believes his left ankle is more disabled than 10 
percent.  And his representative alleges the medical evidence 
currently of record does not provide sufficient information 
to make this determination and properly rate the disability.

In his informal hearing presentation, dated in May 2003, the 
representative argued that the veteran's last VA examination 
in October 2002 was inadequate because the claims folder was 
unavailable to the examiner, and because no opinion was 
rendered by the examiner regarding the severity of the left 
ankle disorder.  Moreover, the representative noted that 
while the veteran's disorder is rated under Diagnostic Code 
5262 (impairment of the tibia and fibula), the VA examiner in 
October 2002 reported a diagnosis of limited motion, which is 
more appropriately rated under Diagnostic Code 5271.  He 
further added that the examiner referred to limited motion of 
the right ankle, not the left ankle at issue; therefore, it 
is uncertain whether the service-connected left ankle was 
actually examined for rating purposes.  And as a consequence, 
the representative believes the case should be remanded to 
the RO for a proper medical evaluation of the left ankle 
disorder.

The service representative further argues that while the 
September 1999 examination addressed the issue of functional 
impairment caused by the left ankle, as required in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the report of the October 2002 
VA examination clearly indicates an increase in the veteran's 
symptoms.  In October 2002, the veteran reported that he had 
had a brace built into his shoe to help with stability, and 
he indicated that he had not worked in the past five years.  

In light of the above, the Board finds that the most recent 
VA examination in October 2002 fail to contain sufficient 
information which would allow the Board to make a 
determination as to the current level of severity of the 
veteran's service-connected postoperative residuals of the 
left ankle disorder.  As such, the Board finds that the 
veteran should be given another VA examination in order to 
better determine the severity of his left ankle disorder.  
See 38 U.S.C.A. § 5103A(d) (West 2002), Epps v. Gober, 126 F. 
3d 1464 (1997).  

Regarding the rating for degenerative arthritis of the 
lumbosacral spine that was assigned by the RO in the January 
2000 rating decision in which service connection was granted, 
it is noted that the statement in support of claim received 
in February 2000 expressed disagreement with the 10 percent 
rating; as such the veteran submitted a Notice of 
Disagreement (NOD) with the rating that was assigned.  While 
a rating action in October 2002 confirmed the 10 percent 
rating assigned to the back disorder, the RO has not issued a 
Statement of the Case (SOC) on the issue.  In Manlincon v. 
West, 12 Vet. App. at 240, the U.S. Court of Appeals 
for Veterans Claims (Court) indicated that in a case, as 
here, wherein the veteran expressed disagreement in writing 
with an RO decision and the RO failed to issue a statement of 
case (SOC), the Board should remand the claim to the RO, not 
refer it there, for issuance of an SOC.  The veteran then 
must be given an opportunity to "perfect" an appeal to the 
Board on this issue by submitting a timely Substantive Appeal 
(e.g., a VA Form 9 or equivalent statement).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should, in accordance with the 
VCAA, request that the veteran supply the 
names, addresses, and approximate dates 
of treatment from all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment for his 
left ankle disability.  After securing 
any necessary authorization or medical 
releases, the RO should obtain copies of 
the veteran's complete treatment reports 
from all sources identified, if such 
records have not previously been secured.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to obtain 
a medical opinion concerning the severity 
of his left ankle disability.  The VA 
examiner should review the claims folder 
and a copy of this remand in conjunction 
with the examination.  Any indicated 
studies should be accomplished.  All 
orthopedic dysfunction impairment due to 
service-connected disability should be 
set forth in detail.  The examiner should 
record the range of motion observed on 
clinical evaluation, in terms of degrees 
(specifying normal range of motion, too).  
The examiner also should determine 
whether the ankle disability 
is manifested by pain/painful motion, 
weakened movement, premature/excess 
fatigability, or incoordination, 
including during prolonged use or 
"flare-ups" when the symptoms are most 
prevalent.  And if possible, the examiner 
should express the degree of additional 
functional loss from this in terms of 
additional limitation of motion above and 
beyond that objectively demonstrated, and 
should describe the overall level of the 
impairment as "slight," "moderate," or 
"marked" as contemplated by Diagnostic 
Code 5262.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies, or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2002) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes"); See Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After completion of the above 
evidentiary development, the RO should 
readjudicate the veteran's claim for an 
increased disability rating for his left 
ankle disorder.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC), which summarizes the pertinent 
evidence and all applicable laws and 
regulations.  The SSOC should also 
reflect detailed reasons and bases for 
the decisions reached.  The veteran and 
his representative should be given 
time to respond.  

5.  The RO also should review the 
veteran's claim for an increased rating 
for the degenerative arthritis in his 
lumbosacral spine to determine whether 
additional development is necessary.  If 
not, or once it is completed, the RO 
should prepare an SOC concerning this 
claim in accordance with 38 C.F.R. 
§ 19.29, unless it is resolved by 
granting the benefit requested, or the 
NOD is withdrawn.  After issuing the SOC, 
the veteran must give given time to 
perfect an appeal to the Board on this 
issue by submitting a timely Substantive 
Appeal, e.g., a VA Form 9 or 
equivalent statement.

After the above action has been accomplished, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the veteran 
until he receives further notice.  By this REMAND the Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  The purposes 
of this REMAND are to further develop the record and to 
accord him due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



